Citation Nr: 1214091	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946.  He died in July 2007.  The appellant is his widow.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2008, the Appellant and her daughter-in-law testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In March 2009, the Board remanded this issue for additional evidentiary development, to include corrective VCAA notification and obtainment of additional medical records.  In October 2010, the Board sought an expert medical opinion which was received in December 2010 and is associated with the claims file.  In April 2011, the Board again remanded this issue for obtainment of all VA treatment records and pathology reports dating since 1997.  The case has now been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2007.  The Veteran's death certificate listed the immediate causes of death as cardiac and respiratory arrest due to malignant neoplasms of the head, face, neck, stomach, and lung.

2.  At the time of the Veteran's death, service connection was in effect for incomplete paralysis of the right radial median and ulnar nerves with severe muscle atrophy, evaluated as 50 percent disabling; a moderate wound of right muscle group VI, evaluated as 20 percent disabling; and for scar residuals of a wound of left muscle group XXI, evaluated as noncompensable.  A total disability evaluation due to individual unemployment was in effect since June 9, 1998.   

3.  The Veteran was not service connected for neoplasm of the head, face, neck, stomach and lung at the time of his death.  However, there is credible competent evidence that the fatal malignant neoplasms are etiologically related to scarring from combat wounds sustained during service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As explained below, the Board has found the evidence currently of record to be sufficient to establish the appellant's entitlement to the benefit sought on appeal.  Therefore, no further notice or development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2011).

Analysis

The Appellant contends that the Veteran's malignant neoplasms of the 
head, face, neck, stomach and lung are the result of squamous cell carcinoma that originated on the Veteran's right ear due to scarring from combat wounds sustained during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For the service-connected disability to the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

At the time of the Veteran's death, he was not service connected for malignant neoplasm of the head, face, neck, stomach and lung.  However, review of the Veteran's service treatment records show that on March 9, 1945, during active service in Germany, the Veteran suffered penetrating wounds to his right frontal temporal scalp, and lacerating wounds to the right side of his neck and his right ear lobe when he was struck by fragments of a bomb or landmine.  In relevant part, physical examination on May 22, 1945 indicated that there was a scar on the lobe of the Veteran's right ear and in the right parietal region of his scalp.

In December 2008, the Appellant and her daughter-in-law testified at a Travel Board hearing before the undersigned Veterans Law Judge.  They testified that the Veteran suffered injuries to the entire left side of his body (presumably, meaning the right side of the Veteran's body as evidenced by his service treatment records), including the left side of his head and ear, when he was shot during service.  They testified that scars developed in the left ear where the Veteran subsequently developed a lump that was diagnosed as skin cancer.  They stated that the Veteran was treated for melanoma skin cancer on and off for a number of years and he underwent surgery for removal of oral cancer.  Approximately 1 month later, it was discovered that the Veteran's skin cancer had metastasized to other areas of his body.  The Veteran passed away approximately 3 weeks thereafter.  

In accordance with the Board's October 2010 request for a VA expert medical opinion in this matter, a VA expert medical opinion was received from a VA oncologist and hematologist in December 2010.  The only records associated with the claims folder at that time included the Veteran's service treatment records and post-service VA treatment records dating from July 1997 to July 1998 and since January 2007.  The examiner's review of the service treatment records revealed that the Veteran incurred injury to his upper right arm, chest, and in the temporal region of the right scalp when he was struck by land mine fragments during service.  He observed that there was no documentation of a service-related scar injury on the left side of the Veteran's face or neck.  The examiner's review of the limited post-service VA treatment records revealed that between July 1997 and January 1998, the Veteran underwent local therapy for what was felt to be actinic keratosis (AK) verses basal cell cancer (BCC) on the inside helix of the right ear.  The areas of concern were frozen off.  There were no associated dermatology or biopsy notes available for review.  The examiner noted that there were no VA treatment records dating from January 1998 to January 2007.  In January 2007, a lymph node dissection and a wide local excision was performed due to squamous cell cancer of the skin in the left mandibular/retroauricular regions with the lesion invading the parotid gland on the left.  Repeated excisions were required to obtain negative margins.  In April 2007, left infra auricular and left pre-auricular biopsies each revealed invasive squamous cell carcinoma with ulceration and inflammation.  The Veteran received radiation and chemotherapy outside of VA.  In May 2007, a VA oncologist ordered a CAT scan that revealed widely metastatic disease to the left lung, liver, spleen, and mesentery.  All treatment was stopped and hospice home services were requested.  The Veteran passed away July [redacted], 2007.

The December 2010 examiner stated that squamous cell cancers can arise from within chronic scars, and in such cases, the medical literature suggests higher rates of metastasis.  Regarding the Appellant's testimony that the Veteran's cancer reportedly arose from a "bump" in the Veteran's ear where he was wounded during service, the examiner pointed out that such was not verified by the medical record.  Therefore, the examiner opined that based on the documentation and records available for his review at that time, it is less than 50 percent probable that the fatal malignant neoplasms were etiologically related to any scarring that occurred on the Veteran's face during service.  However, he stated that if the Veteran did have squamous cell cancer from the scar on the right side of his face (for which there were no records available), then it would be more than 50 percent probable that the Veteran's fatal malignant neoplasms were etiologically related to the scars on the right side of the face as noted in the service treatment records.  

In accordance with the Board's April 2011 remand, VA treatment records dating from January 1998 until the Veteran's death were obtained and associated with the claims file.  Review of those records confirm the medical history documented by December 2010 VA examiner.  While such records were not productive of pathology reports pertaining to the 1997 and 1998 notations of treatment for actinic keratosis and/or basal cell carcinoma of the right ear, they did show that from November 1998 to January 2003, the Veteran's right ear was frequently and repeatedly treated with liquid nitrogen due to lesions that were variously diagnosed as actinic keratosis, scaling skin syndrome, seborrheic keratosis and hyper keratotic papules.  

Significantly, in January 2003, a pearly pink scaly papule on the right superior antihelix was biopsied and diagnosed as squamous cell carcinoma.  In June 2004, a crusted, erythematous papule on the antihelix of the right ear was biopsied and diagnosed as squamous cell carcinoma.  In May 2006, an ulcerated plaque on the left periauricular area was biopsied and diagnosed as squamous cell carcinoma.  In August 2006, a skin lesion on the left cheek was biopsied and diagnosed as squamous cell carcinoma.  Within weeks thereafter, an ulcerated papule appeared medial to the previous biopsy of the left cheek which was diagnosed as recurrent squamous cell carcinoma.  In November 2006, the Veteran was diagnosed with an abscess at the left mandibular angle.  A fine needle aspiration biopsy tested positive for malignant cells and the results were consistent with metastatic squamous cell carcinoma.  Thereafter, as previously noted, in January 2007, a lymph node dissection and a wide local excision was performed due to squamous cell cancer of the skin in the left mandibular/retroauricular regions with the lesion invading the parotid gland on the left.  Repeated excisions were required to obtain negative margins.  In April 2007, left infra auricular and left pre-auricular biopsies each revealed invasive squamous cell carcinoma with ulceration and inflammation.  The Veteran received radiation and chemotherapy outside of VA.  In May 2007, a VA oncologist ordered a CAT scan which revealed widely metastatic disease to the left lung, liver, spleen, and mesentery.  All treatment was stopped and hospice home services were requested.  The Veteran passed away July [redacted], 2007.

The evidence outlined above reveals that squamous cell carcinoma likely originated on the Veteran's right ear lobe in the same location where he sustained scarring due to combat wounds incurred during service.  The December 2010 VA examiner's review of the medical literature suggested that squamous cell cancers can arise from within chronic scars, and in such cases, there are higher rates of metastasis.  The examiner opined that if the Veteran did have squamous cell cancer from the scar on the right side of his face, which has since been confirmed by the additional VA treatment records associated with the claims file, then it would be more than 50 percent probable that the Veteran's fatal malignant neoplasms are etiologically related to scarring on the right side of the Veteran's face as noted in his service treatment records.  As such, the Board concludes that it can be held to be as likely as not that the Veteran's right-sided facial scars that resulted from combat injuries during service either caused or contributed to the Veteran's fatal malignant neoplasms listed as the underlying cause of his death on the July 2007 death certificate.  Thus, resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death has been established.  


ORDER

Service connection for the cause of the Veteran's death is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


